PER CURIAM.
We agree with the conclusion reached by the judge of the Circuit Court, except in one particular. He has held valid and infringed claims 1, 2, 6, 13, 8, 9, 18, 29, and 75. One of the elements of each of these claims is a “flexible bag opener” or an “elastic bag opener,” which element is not found in the defendant’s machine. In his machine the bag opener is a rigid, inflexible, knifelike blade, which descends and rises vertically. It is not at all necessary that it should perform the function attributable to the flexibility of the complainant’s opener, which moves in the arc of a circle and cannot operate successfully without a certain amount of elasticity. In defendant’s machine the resiliency of the bags pressing against the knifelike opener furnishes all needed flexibility. The almost infinitesimal movement of the knife, assuming it exists, is entirely negligible.
Other claims have as an element a bag opener without any qualifying adjective, and, as nothing in the patent or the prior art requires the limitation of these claims to the precise form of opener shown, we think them valid and infringed. In all other respects we are in accord with the opinion of the Circuit Court, and find it unnecessary to add to the full and accurate discussion of the issues involved.
The decree should be modified by a finding of noninfringement as to claims 1, 2, 6, 13, 8, 9, 18, 29, and 75; and, as so modified, it is affirmed, but without costs of this court.